[Cite as State v. Robinson, 2016-Ohio-3277.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

 STATE OF OHIO                                       :
                                                     :
         Plaintiff-Appellee                          :   C.A. CASE NOS. 26712 and 26713
                                                     :
 v.                                                  :   T.C. NO. 15CR393 and 15CR608
                                                     :
 TIMOTHY ROBINSON                                    :   (Criminal appeal from
                                                     :    Common Pleas Court)
         Defendant-Appellant                         :
                                                     :

                                                ...........
                                               OPINION
                              Rendered on the 3rd day of June, 2016.
                                                ...........

ANN M. GRABER, Atty, Reg. No. 0091731, Assistant Prosecuting Attorney, 301 W. Third
Street, 5th Floor, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

CARLO C. McGINNIS, Atty. Reg. No. 0019540, 55 Park Avenue, Dayton, Ohio 45419
    Attorney for Defendant-Appellant

                                               .............

HALL, J.

        {¶ 1} Timothy Robinson appeals his sentences for possession of cocaine and

possession of heroin, both fifth-degree felonies. Robinson has completed serving the

imposed prison sentences, there is no relief which we can provide on the issues raised in
                                                                                       -2-


his appeal, so this appeal is moot and is dismissed.

         {¶ 2} Robinson pleaded guilty to cocaine possession in Case Number 2015-CR-

393 and to heroin possession in Case Number 2015-CR-608. He was sentenced to 11

months in prison for each offense, with 2 days of credit, to be served concurrently. And

Robinson was notified that he may have to serve three years of post-release control.

         {¶ 3} Robinson appealed and now presents these three assignments of error:

         THE TRIAL COURT ERRED IN SENTENCING THE APPELLANT BY

         FAILING TO FULFILL ITS AFFIRMATIVE DUTIES UNDER R.C.

         §2951.03(B)(5) TO MAKE INVESTIGATIVE FINDINGS AS TO EACH

         ALLEGED FACTUAL INACCURACY IN THE PSI REPORT.



         THE TRIAL COURT ERRED IN SENTENCING THE APPELLANT BY

         FAILING TO FULFILL ITS AFFIRMATIVE DUTIES UNDER R.C.

         §2951.03(B)(5) WHEN IT EXPRESSLY RELIED UPON ALLEGED

         FACTUAL INACCURACIES TO FASHION DEFENDANT’S SENTENCE.



         THE TRIAL COURT ERRED TO THE PREJUDICE OF THE APPELLANT

         BY IMPOSING A SENTENCE THAT IS CONTRARY TO THE PURPOSES

         AND THE PRINCIPLES OF FELONY SENTENCING.

         {¶ 4} According to the record, Robinson was conveyed to the Department of

Rehabilitation and Corrections on May 22, 2015. So he completed his prison sentence at

least by April 20, 2015 (11 months, minus 2 days of jail-time credit),1 while this appeal


1
    This Court’s review of the Ohio Department of Rehabilitation and Correction’s
                                                                                       -3-


was pending. Robinson’s assignments of error are directed to the prison sentence only.

Even if one of the assignments of error has merit, because Robinson has finished serving

his prison sentence, we cannot provide any meaningful remedy. “We cannot restore to

him any of the time he spent in jail on this conviction.” State v. MacConnell, 2d Dist.

Montgomery No. 25437, 2013-Ohio-4947, ¶ 9. Consequently, this appeal is moot. See

id.; State v. Kinnison, 2d Dist. Darke No. 2010 CA 1, 2011-Ohio-6324, ¶ 7; State v. Money,

2d Dist. Clark No. 2009 CA 119, 2010-Ohio-6225, ¶ 25.

      {¶ 5} Because this appeal is moot, it is dismissed.

                                      ..........

DONOVAN, P.J. and WELBAUM, J., concur.



Copies mailed to:

Ann M. Graber
Carlo C. McGinnis
Hon. Dennis J. Adkins




website confirms that Robinson is no longer an inmate, nor is he subject to post-release
control. See State v. Erdman, 2d Dist. Montgomery No. 25814, 2014-Ohio-2997, ¶ 3
(taking judicial notice appellant’s name is not listed on the ODRC website).